                                                                      U.S. DiSTlUC
                     IN THE UNITED STATES DISTRICT COURT
                                                                     2020 JAHI6 P«3'-iU
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                     CLERK
                                  DUBLIN DIVISION


EUGENE WATERS,

             Plaintiff,

      V.                                        CV 319-084


DR.CHENEY,

             Defendant.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, and CLOSES this civil

      SO ORDERED this /^            of January, 2020, at Augusta, Georgia.


                                               UNITED STAJES DISTRICT JUD
